NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action addresses broadening reissue U.S. Application No. 17/211,576 (“instant application”).  Examiners find the actual filing date of the instant application is March 24, 2021. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 10,241,355, (“‘355 Patent”) issued March 26, 2019. The ‘355 Patent was filed on Nov. 24, 2016 as U.S. Application No. 15/788,105 (“105 Application”), titled “SCREEN FOR A FREE AND RESTRICTED OPERATING MODE”.
3.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘355 Patent.
4.	The ‘355 Patent issued with claims 1-20 (“Patented Claims”). In the preliminary amendment filed March 24, 2021 ("MARCH 2021 CLAIM AMENDMENTS"), claims 21-29 are added.
5.	Claims 1-29 are pending and examined and are grouped as follows:
claims 1-14;
claims 15-20; and
claims 21-29;

Priority Claims
6.	Examiners find the instant application is claiming foreign priority under 35 U.S.C. § 119(e) to U.S. App. No. DE 10 2015 015 516 filed Nov. 27, 2015.

AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification Objections
8.	The specification filed March 24, 2021 is objected to because it does not incorporate the corrections from the Certificate of Correction dated June 11, 2019.
The applicant should include any changes, additions, or deletions that were made by a certificate of correction to the original patent grant in the reissue application without underlining or bracketing (see MPEP §1411.01). CORRECTION IS REQUIRED.

Reissue Declaration
9.	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414).
	The description of the error (“the error”) of the reissue declaration filed March 24, 2021 states:
Applicant believes the original patent to be partly inoperative or invalid by reasons of the patentee claiming less than patentee had a right to claim in the patent. This reissue corrects issued claims 1 and 15 that include too narrow of a scope, including too narrow of a scope with respect to the backlight and plate-shaped light guide claim limitations. New claims 21-29 are broadening to correct the claim scope of claims 1 and 15 to cover subject matter that was too narrow in scope, including, but not necessarily, limited to claimed subject matter relating to the backlight and plate-shaped light guide limitations.

	Because the new claims, which are ostensibly the broadened claims, still have the backlight and the plate-shape light guide, the error does not describe the broadening of these claims. Specifically, the error does not identify which aspect of the backlight and/or the plate-shape light guide that has been broadened. In other words, the error should identify a single word, phrase, or expression in the backlight and/or plate-shape light guide limitations in either patent claim 1 or patent claim 15 that has been broadened. 1
	For example, a reissue error description such as the following would overcome this issue.
--Patent Claim 1 has been broadened by removing the limitation ___________, which is unduly narrowing.--
	
10.	Claims 1-29 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 101
11.	Claims 14, 28, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are "use" claims (see MPEP §2173.05(q)).
	Claims 14, 28, and 29 are as follows.

    PNG
    media_image1.png
    132
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    234
    841
    media_image2.png
    Greyscale

“Use” claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid."
In this case, claims 14, 28, and 29 are like the “use” claims of In Ex parte Dunki and In Clinical Products Ltd. v. Brenner, which were found not be proper process claims under 35 U.S.C. 101. As such, they are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
12.	Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Specifically, claim 21’s limitation “consist of titanium dioxide, barium sulfate, silsesquioxane particles and/or cross-linked polystyrene particles of a mean particle size of 150 to 500nm” is an improper Markush Group.
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members (see MPEP §2173.05(h)).
In this case, the closed group must be claimed as “consist of A, B, and C” or alternatively, as “consist of A, B, C, and D.” As it is currently claimed, i.e., “consist of A, B, C, and/or D” is indefinite because the group is not closed.
Claims 22-29 are likewise indefinite because of their dependency upon base claim 21.

Allowable Subject Matter
13.	Claims 1-13, 15-20, and 21-27 contain allowable subject matter. If the §112(b) §251 rejections are overcome, then these claims would be in condition for allowance. 
	As to claims 1-13, the prior art does not disclose or make obvious “a transmissive imager arranged in front of the backlight as seen in a viewing direction; light sources arranged outside an active image display area of the imager, and at the same time at a distance of at least 1 millimeter above the imager, as seen in the viewing direction; and/or a plate-shaped light guide located in front of the imager as seen in the viewing direction, comprising a transparent thermoplastic or thermoelastic material and scattering particles distributed therein, and/or having outcoupling elements on at least one of its faces, with the light sources being arranged laterally at edges of the light guide” in combination with the other limitations of the claims.
As to claims 15-20, the prior art does not disclose or make obvious “wherein light originating from the backlight, in at least one direction lying within an angle greater than 45 degrees relative to a surface normal of the backlight, is radiated at no more than 6% of a maximum light intensity; a transmissive imager arranged in front of the backlight as seen in a viewing direction; at least one plate-shaped light guide located in front of the backlight as seen in the viewing direction, comprising a thermoplastic or thermoelastic material and scattering particles distributed therein, or having outcoupling elements on at least one of its faces; and light sources being arranged laterally at edges of the light guide; wherein, when scattering particles are provided in the light guide, the scattering particles comprise titanium dioxide, barium sulfate, silsesquioxane particles and/or cross-linked polystyrene particles of a mean particle size of 150 to 500 nm, which are used in a concentration of 0.01 to 300 wt.-ppm related to the weight of the light guide” in combination with the other limitations of the claims.
As to claims 21-27, the prior art does not disclose or make obvious “wherein the light originating from the backlight, in at least one direction lying within an angle greater than 45 degrees relative to the surface normal of the backlight, is radiated at no more than 6% of the maximum light intensity, the backlight either being provided with an optical layer that collimates light, or being designed as a collimated backlight, each to achieve a restricted-angle radiation characteristic, a transmissive imager arranged in front of the backlight as seen in the viewing direction, at least one plate-shaped light guide located in front of the backlight between the backlight and the transmissive imager as seen in the viewing direction, comprising a thermoplastic or thermoelastic material, and either with scattering particles distributed therein or having outcoupling elements on at least one of its faces, and light sources being arranged laterally at the edges of the light guide, wherein, when scattering particles are provided in the light guide, these consist of titanium dioxide, barium sulfate, silsesquioxane particles and2 cross-linked polystyrene particles of a mean particle size of 150 to 500 nm, which are used in a concentration of 0.01 to 300 wt.-ppm related to the weight of the light guide, and wherein the light guide has nothing printed on it and no light-scattering imperfections” in combination with the other limitations of the claims.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. 1.175(a) requires the Patentee to identify a single claim that the application seeks to broaden. As such, Applicant need only identify one claim that Patentee seeks to broaden.
        2 This assumes Applicant amends new claim 21 so that the “and/or” becomes “and,” thereby overcoming the §112(b) issue because of the improper Markush group (see MPEP §2173.05(h)).